Citation Nr: 1010358	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  09-39 679	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for diabetes mellitus.


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The Veteran had active service from October 1978 to May 1979 
and from October 2004 to February 2006.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2008 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.


FINDINGS OF FACT

1.  Diabetes mellitus was not shown prior to entrance or upon 
enlistment in conjunction with the Veteran's first period of 
service from October 1978 to May 1979, nor was diabetes 
diagnosed during that period of service or within the first 
post-service year; diabetes diagnosed years thereafter has 
not been etiologically linked to the Veteran's first period 
of service.

2.  Clear and unmistakable evidence demonstrates that the 
Veteran's diabetes mellitus was diagnosed in 2001 and existed 
prior to his second period of active service from October 
2004 to February 2006.

3.  Clear and unmistakable evidence demonstrates that the 
Veteran's diabetes mellitus did not permanently increase in 
severity during or as a result of his active service.


CONCLUSIONS OF LAW

1.  The Veteran's diabetes mellitus clearly and unmistakably 
existed prior to his period of active service from October 
2004 to February 2006, and the presumption of soundness is 
rebutted.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.304; 
3.306 (2009).

2.  The Veteran's preexisting diabetes mellitus was not 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
1153, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.306 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2009), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2008), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

Specifically, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that the claimant is to provide; 
and (3) that VA will attempt to obtain.  See Beverly v. 
Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA 
notice requirements)

Further, in Dingess v. Nicholson, the United States Court of 
Appeals for Veterans Claims (Court) held that, upon receipt 
of an application for a service-connection claim, VA is 
required to review the evidence presented with the claim and 
to provide the Veteran with notice of what evidence not 
previously provided will help substantiate his claim.  19 
Vet. App. 473 (2006); see also 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  Specifically, VA must notify the 
Veteran of what is required to establish service connection 
and that a disability rating and effective date for the award 
of benefits will be assigned if service connection is 
awarded.

The Board finds that with respect to the Veteran's service 
connection claim, the VCAA duty to notify was satisfied by a 
letter sent to the Veteran in May 2008.  The letter addressed 
all required notice elements, and was sent prior to the 
initial unfavorable decision issued by the agency of original 
jurisdiction (AOJ) in July 2008.  Specific notice as 
discussed in the Dingess case was provided to the Veteran in 
the 2008 letter.  The RO readjudicated the claim on appeal in 
a Statement of the Case issued in September 2009.  See 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of fully compliant notification followed by 
readjudication of the claim, such as an SOC or SSOC, is 
sufficient to cure a timing defect).  Therefore, the Board 
finds that VA has fulfilled its duty to notify under the 
VCAA.

Under the VCAA, VA also has a duty to assist the Veteran in 
the development of a claim.  This includes assisting the 
Veteran in procuring service treatment records (STRs) and 
other relevant treatment records and providing a VA 
examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Here the file contains the Veteran's STRs and post-service/VA 
medical records.  The Veteran has also provided specific 
arguments supporting his claim.  

A VA examination specifically addressing the diabetes claim 
has not been furnished in this case.  The duty to assist 
under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) is 
triggered when it is necessary to obtain an examination or 
opinion to make a decision in the case.  Factors to consider 
in determining whether an examination is necessary include 
whether there is evidence of a current disability, and 
whether there is evidence that the disability may be 
associated with the appellant's military service or another 
service-connected disability but there is not sufficient 
medical evidence to make a decision on the claim.  See 
McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  In this 
case, the critical inquiry involves whether aggravation of a 
pre-existing condition is shown.  The evidence on file is 
sufficient to render a determination as to this matter.  
Significantly, the file contains an in-service evaluation 
conducted for purposes of a medical evaluation board as well 
as an opinion/disposition provided by a physical evaluation 
board which collectively, squarely address the critical 
matter at issue in this case.  Also on file are VA medical 
records dated from 2001 to 2008 - including a comprehensive 
general medical examination that addressed the history of the 
Veteran's diabetes - essentially providing sufficient 
evidence pertaining to the progression of the diabetes prior 
to, during and subsequent to the Veteran's second period of 
service.  Thus, the Board finds that the evidence of record, 
as set forth and analyzed below, contains sufficient 
competent medical evidence to decide the claim and that under 
such circumstances, there is no further duty to provide an 
examination or to obtain a medical opinion.  38 C.F.R. 
§ 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Board finds that as to the claim being decided herein on 
appeal, all necessary development has been accomplished, and 
therefore appellate review may proceed without prejudice to 
the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
Significantly, the Veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the appellant is required to fulfill VA's duty 
to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Factual Background

The Veteran filed a service connection claim for diabetes 
mellitus in April 2008.  

STRs relating to the Veteran's first period of service with 
the United States Army from October 1978 to May 1979 include 
a September 1978 enlistment examination report which was 
negative for any indication of diabetes.  Also on file is a 
March 1979 examination report which is also negative for any 
indication of diabetes.

The Veteran's Army Reserve records are also on file which 
include a document indicating that in November 1983, while 
the Veteran was on inactive duty for training, he suffered 
from a hypoglycemic episode.  A periodic examination report 
of January 2000, included glucose test results revealing a 
glucose level of 221 mg/dL, and reflected that his diagnosed 
conditions included hyperglycemia.  

The Veteran's was evaluated for purposes of deployment in 
August 2004, at which time he denied having any medical 
problems or taking any medications.  An entry dated in March 
2005 indicated that the Veteran had taken his blood sugar 
level and it was 260; the entry also reveals that the Veteran 
complained of numbness and tingling in the fingers and right 
hand.  The record indicated that the Veteran's medications 
included Lisinopril, Lipitor, Metformin and Hydrochlorozide.  
A March 2005 evaluation indicates that an assessment of new 
onset diabetes had been made and that the Veteran was stable 
on prescribed medications.  It was noted that the Veteran had 
been instructed on the use of a Glucometer.  An April 2005 
entry indicated that Glucophage (daily use) had been 
prescribed and that the Veteran had been put on a diabetic 
diet.  

An examination conducted in September 2005 for purposes of a 
medical evaluation board (MEB), noted that the Veteran had 
been activated for service in October 2004 and was stationed 
in Kuwait in November 2004.  It was noted that in February 
2005, the Veteran was found to have increased blood sugar 
levels (around 300), following which he was transferred to a 
hospital for better control.  The report indicated that the 
Veteran was taking the medications Glipizide and Glucophage 
to treat diabetes.  It was recommended that the Veteran be 
discharged from service for failure to meet the retention 
standards, due to several medical conditions including 
uncontrolled diabetes.  A physical evaluation board (PEB) 
report of January 2006 recommended that the Veteran been 
separated from service, indicating that the Veteran's 
disabling medical conditions included diabetes mellitus, Type 
II.  It was explained that there was compelling evidence to 
support a finding that this condition existed prior to 
service (EPTS) and was not permanently aggravated beyond the 
natural progression of the condition by service.  It was 
further noted that per USAPDA (United States Army Physical 
Disability Agency), type II diabetes diagnosed within 2 years 
of activation was EPTS; in this case the Veteran was 
activated in October 2004 and diabetes was diagnosed in 
February 2005.  

The file includes a listing of the Veteran's medications 
prescribed by VA showing that Glyburide was prescribed as 
early as August 2001; and indicating that in June 2002 
Glyburide tablets were prescribed for diabetes.  That 
evidence showed that the Veteran continued to be prescribed 
oral hypoglycemic agents through February 2004 (no later 
entries are provided).   

VA records dated as early as October 2002 reflect that the 
Veteran's diagnosed medical problems included diabetes 
mellitus Type II, for which he was taking daily medication 
including Glyburide and the importance of a diabetic diet was 
reinforced.  Entries dated in May 2003 and March 2004 confirm 
that the Veteran was undertreatment for diabetes and reflect 
that he was taking the medication Metformin daily (orally), 
to control that condition.  When seen in July 2005, the 
assessment included diabetes mellitus, with poor compliance 
of treatment.  That entry indicated that a diabetic diet was 
recommended. 

A VA general medical examination was conducted in May 2006 
and the report specifies that both the claims folder and VA 
computerized patient records were reviewed.  The examiner 
observed that the records reflected a diagnosis of diabetes 
made at least as early as August 2001 and noted that the 
Veteran's prescribed medications included Glipizide and 
Metformin.  The diagnoses included diabetes mellitus, Type 
II, in treatment, diagnosed in 2001.  

VA records include a January 2007 entry documenting that the 
Veteran's diabetes was not well controlled and indicating 
that Glyburide would be continued and Metformin would be 
increased.  When seen in April 2007, the Veteran was advised 
to follow a diabetic diet and use medication as recommended.  
The medication list indicated that his prescribed medications 
continued to include oral hypoglycemic agents (Glyburide and 
Metformin).  In January 2008, it was concluded that Insulin 
treatment was required for the Veteran's diabetes, as it was 
described as not well-controlled.  A February 2008 record 
makes a note of the Veteran's poor compliance with treatment 
and reflects that Insulin treatment was started.  At that 
time, his diagnosed conditions included diabetes mellitus, 
without complications.  

Analysis

The Veteran maintains that service connection is warranted 
for diabetes, based on the fact that this condition was 
diagnosed and treated during his second period of service.  
In the alternative, the Veteran maintains that diabetes was 
aggravated during the second period of service.  The Veteran 
does not contend, nor does the evidence reflect that his 
claimed diabetes is secondary to any service-connected 
condition.  As the Veteran has advanced no argument in this 
regard, nor does the record contain any evidence which is 
even suggestive of such a secondary relationship, the Board 
need not further address this theory of entitlement.  

Generally, in order to prevail on the issue of service 
connection, there must be evidence of a current disability; 
medical evidence, or in certain circumstances, lay evidence 
of in-service occurrence or aggravation of a disease or 
injury; and evidence of a nexus between an in-service injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required only 
where the condition noted during service is not, in fact, 
shown to be chronic, or where the diagnosis of chronicity may 
be legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2009).  In addition, service connection 
may be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2009).

Service connection shall be granted to a veteran if the 
veteran served 90 days or more during a war period or after 
December 31, 1946 or had peacetime service on or after 
January 1, 1947, and conditions including diabetes mellitus, 
although not otherwise established as incurred in or 
aggravated by service, are manifested to a compensable degree 
within one year following the requisite service.  38 C.F.R. 
§§ 3.307, 3.309 (2009).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2008); Allen v. Brown, 7 
Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. § 1111.

To rebut the presumption of sound condition under section 
1111 for conditions not noted at entrance to service, VA must 
show by clear and unmistakable evidence both that the disease 
or injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-03 (July 
16, 2003).  Clear and unmistakable evidence is a more 
formidable evidentiary burden than the preponderance of the 
evidence standard.  See Vanerson v. West, 12 Vet. App. 254, 
258 (1999) (noting that "clear and convincing" burden of 
proof, while a higher standard than a preponderance of the 
evidence, is a lower burden to satisfy than clear and 
unmistakable evidence). 

Concerning clear and unmistakable evidence that the disease 
or injury was not aggravated by service, the second step 
necessary to rebut the presumption of soundness, a lack of 
aggravation may be shown by establishing that there was no 
increase in disability during service or that any increase in 
disability was due to the natural progress of the preexisting 
condition.  See Wagner v. Principi, 370 F.3d 1089, 1094-1096 
(Fed. Cir. 2004); 38 U.S.C.A. § 1153.

Where the government fails to rebut the presumption of 
soundness under section 1111, the Veteran's claim must be 
considered one for service incurrence or direct service 
connection.  See Wagner, 370 F.3d at 1094-1096 (indicating 
that, in cases where the presumption of soundness cannot be 
rebutted, the effect is that claims for service connection 
based on aggravation are converted into claims for service 
connection based on service incurrence).  Aggravation may not 
be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 C.F.R. § 
3.306(b).  The usual effects of medical and surgical 
treatment in service, having the effect of ameliorating 
disease or other conditions incurred before enlistment, will 
not be considered service connected unless the disease or 
injury is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b)(1).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

In this case, there is no question that the file contains 
clinical evidence of currently diagnosed diabetes mellitus.  

Initially and in conjunction with the Veteran's contentions, 
the Board must address whether diabetes was incurred in or 
aggravated during either of the Veteran's periods of service.  
In this regard, diabetes was not shown/diagnosed prior to the 
Veteran's period of service from October 1978 to May 1979; it 
was not noted upon enlistment; and it was not diagnosed 
during that period of service or within the first post-
service year, nor does the Veteran so maintain.  In addition, 
currently diagnosed diabetes has not in any way been 
etiologically linked to the Veteran's first period of 
service, nor again does the Veteran himself so maintain.   

Accordingly, the pertinent inquiry in the case involves 
whether or not the Veteran's currently diagnosed diabetes was 
incurred in or aggravated by his second period of service.  
In this regard, the Board must initially establish whether 
diabetes existed prior to the Veteran's period of service 
from October 2004 to February 2006.  

VA's General Counsel has held that to rebut the presumption 
of sound condition under 38 U.S.C.A. § 1111, VA must show by 
clear and unmistakable evidence both that the disease or 
injury existed prior to service and that the disease or 
injury was not aggravated by service.  VAOPGCPREC 3-2003 
(2003), 69 Fed. Reg. 25,178 (2004); see also Wagner v. 
Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

In pertinent part, Wagner held that when no pre-existing 
condition is noted upon entry into service, the Veteran is 
presumed to have been sound upon entry.  The burden then 
falls on the government to rebut the presumption of soundness 
by clear and unmistakable evidence that the Veteran's 
disability was both pre-existing and not aggravated by 
service.  The government may show a lack of aggravation by 
establishing that there was no increase in disability during 
service or that any "increase in disability [was] due to the 
natural progress of the" pre-existing condition. 38 U.S.C. § 
1153.  If this burden is met, then the Veteran is not 
entitled to service-connected benefits.  However, if the 
government fails to rebut the presumption of soundness under 
38 U.S.C.A. § 1111, the Veteran's claim is one for service 
connection.  This means that no deduction for the degree of 
disability existing at the time of entrance will be made if a 
rating is awarded.  See 38 C.F.R. § 3.322.

A review of the STRs indicates that diabetes was not noted 
upon the Veteran's entry into service, as shown by an August 
2004 examination report.  However, even so, the Board finds 
that the file contains evidence which clearly and 
unmistakable establishes that diabetes was diagnosed prior to 
the Veteran's enlistment into service in October 2004.  
Namely, VA records on file reflect that diabetes was already 
diagnosed and being treated with prescribed medication in 
2001, as confirmed by additional VA records dated in 2002 and 
2003.  In addition, a VA examination report of May 2006, 
which included review of the claims folder, also concluded 
that a diagnosis of diabetes was initially established in 
2001.  There is no clinical evidence on file to the contrary.  
The Board notes that in light of such clear and unmistakable 
clinical evidence, representations made by the Veteran 
himself on his August 2004 examination report, to the effect 
that he did not have any medical conditions and was not 
taking any prescribed medicines, are patently false and as 
such lack credibility.  As this evidence is not considered 
credible, it does not in any way serve to refute the 
conclusion that diabetes clearly and unmistakably existed 
prior to service.

The Board further finds clear and unmistakable evidence 
demonstrating that the Veteran's preexisting diabetes 
mellitus did not an increase in severity during his period of 
active service from October 2004 to February 2006.  Of 
substantial probative value in this regard, are the findings 
made by the PEB and MEB during service in 2005 and 2006, to 
the effect that there was compelling evidence to support a 
finding that diabetes existed prior to service (EPTS) and was 
not permanently aggravated beyond the natural progression of 
the condition by service.  The Court has held that a medical 
board's conclusion that a Veteran's pre-existing condition 
has not progressed at a rate greater than is usual for such 
disorders was sufficient to rebut the presumption of 
aggravation and establish that the in-service worsening of 
the Veteran's disorder was due to the natural progress of the 
disease.  See Stadin v. Brown, 8 Vet. App. 280, 285 (1995).

Also supporting a finding that clear and unmistakable 
evidence demonstrating that the Veteran's preexisting 
diabetes mellitus did not increase in severity during or as a 
result of the service from October 2004 to February 2006, are 
VA medical records documenting treatment for diabetes from 
2001 forward.  These records show that even prior to 
reactivation in October 2004, diabetes had been diagnosed for 
which oral hypoglycemic agents (Glyburide and/or Metformin) 
had been prescribed and a diabetic diet was recommended.  VA 
records dated during and subsequent to service reflect that 
from October 2004 to December 2007, the Veteran's diabetes 
continued to be treated with oral hypoglycemic agents and 
restricted diet, although it appears that diabetes was not 
always well controlled, due to the Veteran's non-compliance 
with treatment regimens.  In January 2008, it was concluded 
that Insulin treatment was required to control the Veteran's 
diabetes and a February 2008 record makes a note of the 
Veteran's poor compliance with treatment and reflects that 
Insulin treatment was started.    

The VA records clearly and unmistakably reflect that diabetes 
was not aggravated during or as a result of service, as its 
symptoms and treatment remained consistent for the period 
extending from 2001 to through 2007.  It was not until 2008, 
that additional treatment was required and in that instance, 
it was not because the Veteran's diabetes increased in 
severity, it was because the condition was not being well-
controlled due to the Veteran's own non-compliance with diet 
recommendations and treatment regimens.  Moreover, throughout 
the treatment period extending from 2001, there was no 
indication that the Veteran's diabetes was productive of any 
additional or associated symptomatology.  In this regard, a 
February 2008 VA medical record indicates that the Veteran's 
diagnosed diabetes did not include any complications.

In light of the evidence of record, the Board finds that the 
Veteran's diabetes mellitus is shown by clear and 
unmistakable evidence to have existed prior to service with 
no increase in severity during or as a result of service.  
Accordingly, the Board finds that the presumption of 
aggravation does not attach.  38 U.S.C.A. § 1111; 38 C.F.R. § 
3.303; See Wagner, 370 F.3d at 1096.

In making the above determinations, the Board has carefully 
considered the Veteran's lay assertions, generally contending 
an increase in the severity of diabetes due to service.  
Although the Veteran's lay assertions are generally 
considered competent to assess pre-service and in-service 
symptomatology, he has not been shown to possess the 
requisite medical training or credentials needed to render an 
opinion regarding the diagnosis or degree of aggravation of 
diabetes mellitus.  Therefore, his lay opinion in this regard 
does not constitute competent medical evidence in support of 
his claim and lacks probative value with regard to the issue 
on appeal.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 
(Fed. Cir. 2007).  

In conclusion, the Board finds that diabetes mellitus clearly 
and unmistakably preexisted the Veteran's second period of 
active service and was not aggravated therein.  When all the 
evidence is assembled VA is then responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a preponderance of the evidence is against the claim 
in which case the claim is denied.  Gilbert v. Derwinski, 1 
Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F. 3d 1361 
(Fed. Cir. 2001).  The preponderance of the evidence in this 
case is against the Veteran's claim and the claim is 
therefore denied.

ORDER

Entitlement to service connection for diabetes mellitus is 
denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


